Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 10/14/2020, the Applicant elected Invention I drawn to a method encompassing claims 1-13, 19 and 20 without traverse on 10/14/2020.  Non-elected Invention II drawn to a semiconductor device encompassing claims 14-18 is withdrawn.  Elected method claims 1-13, 19 and 20 are examined below.

Information Disclosure Statement
	Information disclosure statement (IDS) submitted on 08/22/2019 ("08-22-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-22-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: METHOD OF MANUFACTURING VERTICAL TRANSPORT FIELD-EFFECT TRANSISTOR STRUCTURE HAVING INCREASED EFFECTIVE WIDTH AND SELF-ALIGNED ANCHOR FOR SOURCE/DRAIN REGION FORMATION
Claim Objections
Claims 1-13 and 19-20 are objected.  
	Independent claim 1 is objected to for two reasons: First, in claim 1, "each include" should read "each includes." Second, "the first fin and the second" should read "the first fin and the second fin." 
	Claims 2-13 are objected to, because they depend from the objected independent claim 1.
	Independent claim 19 is objected to, because "the first fin and the second" should read "the first fin and the second fin." 
	Claim 20 is objected to, because it depends from the objected independent 
claim 19.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 9 is indefinite, because it is unclear which width "the first width" is referring to as its base claim 1 and the intervening claims 6 and 7 have not established antecedent basis of "a first width."
	Claim 10 is indefinite, because it is unclear which width "the second width" is referring to as its base claim 1 and the intervening claims 6, 7 and 9 have not established antecedent basis of "a second width."
	Claims 11 and 12 are indefinite, because they depend from the indefinite 
claim 10. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2015/0255542 A1 to Cai et al. ("Cai").
Fig. 2N has been annotated and Figs. 2O and 2P of Cai have been provided to support the rejections below:

[AltContent: textbox (third fin 
fin3)][AltContent: textbox (first fin 
fin1)][AltContent: textbox (second fin 
fin2)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: textbox (lower portion 
Plow2)][AltContent: arrow][AltContent: textbox (lower portion 
Plow1)][AltContent: textbox (first portion 
P1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second portion 
P2)]
    PNG
    media_image2.png
    357
    562
    media_image2.png
    Greyscale

[AltContent: textbox ("c shape")][AltContent: textbox ("c shape")]
    PNG
    media_image3.png
    359
    559
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    572
    media_image4.png
    Greyscale

	Regarding independent claim 1, Cai teaches a method of manufacturing a semiconductor device (see Figs. 2A through 2R; see Figs. 2N-2P in particular for example), comprising:
	forming a plurality of fins fin1, fin2 on a substrate 102 (para [0031] - "In other embodiments, the device 100 may be formed on a so-called silicon-on-insulator (SOI) substrate"; insulator I of SOI substrate can be attributed to the claimed "substrate"), wherein the plurality of fins fin1, fin2 each includes a first portion P1 having a first width, and a second portion P2 having a second width greater than the first width;
	forming a sacrificial layer 114S (para [0041] - "The etching process results in the formation of protective sidewall spacers 114S on the sidewalls of the fins 108."; see Fig. indirectly on the substrate 102 in a space between a first fin fin1 and a second fin fin2 of the plurality of fins fin1, fin2, wherein the first fin fin1 and the second fin2 correspond to a vertical transistor 100 (para [0032] - "a FinFET device 100");
	removing lower portions Plow1, Plow2 of the first fin fin1 and second fin fin2 (see Fig. 2O);
	forming an epitaxial region 132 (para [0050] - "In other embodiment, the stressed material 132 may be epi semiconductor material") under remaining portions of the first fin1 and second fin fin2 (see Fig. 2P) and
	removing the sacrificial layer 114S or 114S, 110R from the space between the first fin fin1 and the second fin fin2 after forming the epitaxial region 132 (see Fig. 2Q).
	Regarding claim 2, Cai teaches the plurality of fins fin1, fin2 that are each formed in a C-shape (see Fig. 2N as annotated above). 
	Regarding claim 3, Cai teaches the C-shapes of the first and second fins fin1, fin2 that face opposite directions from each other (see Fig. 2N as annotated above).
	Regarding claim 4, Cai teaches the removing the lower portions Plow1, Plow2 of the first and second fins fin1, fin2 that creates empty spaces 130 (para [0049] - "channel cavity 130") between respective bottom surfaces of the remaining portions of the first and second fins fin1, fin2 of the substrate 102.
	Regarding claim 5, Cai teaches the epitaxial region 132 that is formed in the empty spaces 130 between the respective bottom surfaces of the remaining portions of the first and second fins fin1, fin2 and the substrate 102 (see Fig. 2N as annotated above). 
Regarding claim 6, Cai teaches forming the sacrificial layer 114S, 110R in a second space between the second fin fin2 and a third fin fin3 of the plurality of fins fin1, fin2, wherein the third fin fin3 that corresponds to an additional vertical transistor 100 (see Fig. 2N as annotated above).
	Regarding claim 7, Cai teaches partially removing the sacrificial layer 114S, 110R from the second space prior to the removing of the lower portions Plow1, Plow2 of the first and second fins fin1, fin2.
	Regarding claim 9, Cai teaches the second space that is between the first portions of the second and third fins fin2, fin3 having the first width. 
	Regarding claim 13, Cai teaches forming a liner layer 104 (para [0034] - "etch stop layer 104") on a part of each of the plurality of fins fin1, fin2 prior to forming the sacrificial layer 114S (see Fig. 2G). 

	Regarding independent claim 19, Cai teaches a method of manufacturing a semiconductor device (see Figs. 2A through 2R; see Figs. 2N-2P in particular for example), comprising:
	forming a plurality of fins fin1, fin2 on a substrate 102 (para [0031] - "In other embodiments, the device 100 may be formed on a so-called silicon-on-insulator (SOI) substrate"; insulator I of SOI substrate can be attributed to the claimed "substrate"), wherein the plurality of fins fin1, fin2 are each formed in a C-shape (see Fig. 2N as annotated above);
	forming a sacrificial layer 114S (para [0041] - "The etching process results in the formation of protective sidewall spacers 114S on the sidewalls of the fins 108."; see Fig. 2I) or 114S, 110R (para [0049] - "liner layer 110R") indirectly on the substrate 102 in a space between a first fin fin1 and a second fin fin2 of the plurality of fins fin1, fin2, wherein the first fin fin1 and the second fin2 correspond to a vertical transistor 100 (para [0032] - "a FinFET device 100");
	removing lower portions Plow1, Plow2 of the first fin fin1 and second fin fin2 (see Fig. 2O);
	forming an epitaxial region 132 (para [0050] - "In other embodiment, the stressed material 132 may be epi semiconductor material") under remaining portions of the first fin1 and second fin fin2 (see Fig. 2P) and
	removing the sacrificial layer 114S or 114S, 110R from the space between the first fin fin1 and the second fin fin2 after forming the epitaxial region 132 (see Fig. 2Q).
	Regarding claim 20, Cai teaches the C-shapes of the first and second fins fin1, fin2 that face opposite directions from each other (see Fig. 2N as annotated above).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 and the intervening claims 6 and 7 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 6 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No. US 9,716,170 B1 to Cheng et al.
Patent No. US 9,385,218 B1 to Cheng et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
09 April 2021